FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                             FOR THE TENTH CIRCUIT                          October 27, 2017
                         _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
KAREN WATTS, a/k/a Karen Weeks,

      Plaintiff - Appellant,

v.                                                          No. 17-4004
                                                  (D.C. No. 2:16-CV-00073-BCW)
NANCY A. BERRYHILL, Acting                                   (D. Utah)
Commissioner, Social Security
Administration,

      Defendant - Appellee.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before BRISCOE, O’BRIEN, and BACHARACH, Circuit Judges.
                   _________________________________

      Karen Watts appeals from a judgment of the district court affirming the

Commissioner’s denial of her application for Social Security disability benefits and

supplemental security income benefits. Exercising jurisdiction under 42 U.S.C.

§ 405(g) and 28 U.S.C. § 1291, we affirm.



      *
        After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
submitted without oral argument. This order and judgment is not binding precedent,
except under the doctrines of law of the case, res judicata, and collateral estoppel. It
may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
and 10th Cir. R. 32.1.
                                    I. Background

      Ms. Watts sought benefits alleging she became disabled in March 2013, at

age 51, based on bipolar disorder, depression, back surgery, and knee injury.1 The

administrative law judge (ALJ) applied the familiar five-step sequential evaluation

process used to assess social security claims. See Wilson v. Astrue, 602 F.3d 1136,

1139 (10th Cir. 2010). He found Ms. Watts has severe impairments of depression,

anxiety, iron deficiency, and spinal degeneration status post fusion, but did not have

an impairment or combination of impairments that meets or equals the requirements

of a listing. The ALJ assessed Ms. Watts with the residual functional capacity (RFC)

to perform a reduced range of light work, limited by a need to have only brief and

superficial contact with the public and to avoid even moderate exposure to certain

hazards. A vocational expert testified Ms. Watts could not perform her past relevant

work, but could perform unskilled work that exists in significant numbers in the

national economy, such as a cleaner or office helper. Accordingly, the ALJ found

Ms. Watts was not disabled. The Appeals Council denied review, and a magistrate

judge, acting on the parties’ consent, affirmed the Commissioner’s decision.

                                    II. Discussion

      On appeal, Ms. Watts argues the ALJ failed to discuss the opinions of her

treating medical providers and improperly discounted her subjective complaints.

“We review the Commissioner’s decision to determine whether the factual findings

      1
       Ms. Watts does not challenge the denial of benefits related to her physical
impairments.

                                           2
are supported by substantial evidence in the record and whether the correct legal

standards were applied.” Wilson, 602 F.3d at 1140. “Substantial evidence is such

relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Id. (internal quotation marks omitted).

      Discussion of Treating Physicians. Ms. Watts argues the ALJ erred by not

expressly discussing the medical evidence from her treating physicians relevant to

her bipolar disorder when he formulated his RFC. She complains the ALJ only

evaluated opinion evidence from one-time examining physicians or consultative

physicians. Specifically, she argues the ALJ should have discussed the evidence

from (1) Dr. McGaughy, her long-time treating provider, who diagnosed her with

bipolar disorder, and assigned her GAF scores ranging from 45 to 55;2 (2) Dr. Hough,

who diagnosed her as bipolar and checked a box stating Ms. Watts was unable to

work due to her bipolar disorder and depression; and (3) other unnamed providers

who stated, without discussion or analysis, she was unable to work.3 Ms. Watts does


      2
        The Global Assessment of Functioning, or GAF, score, “is a subjective
determination based on a scale of 100 to 1 of the clinician’s judgment of the
individual’s overall level of functioning.” Langley v. Barnhart, 373 F.3d 1116, 1122
n.3 (10th Cir. 2004) (internal quotation marks omitted). “A GAF score of 51-60
indicates moderate symptoms, such as a flat affect, or moderate difficulty in social or
occupational functioning.” Id. (internal quotation marks omitted). “A GAF score of
41-50 indicates serious symptoms . . . or serious impairment in social, occupational,
or school functioning, such as inability to keep a job.” Id. (brackets and internal
quotation marks omitted).
      3
        Ms. Watts also alleges it was error not to discuss the statement by a licensed
social worker noting Ms. Watts had bipolar disorder. But the social worker simply
noted Ms. Watts’ diagnosed bipolar disorder, and expressed no opinion as to how this
                                                                            (continued)
                                           3
not identify any specific functional limitation these treating physicians identified that

the ALJ overlooked in making his RFC determination.

      The ALJ noted Ms. Watts had a lengthy history of treatment for bipolar

disorder, depression, and anxiety. The ALJ did not discuss in any detail the evidence

from her treating physicians relating to Ms. Watts’ bipolar disorder, but he stated he

had considered all of the medical evidence in the record, including all reported

symptoms, objective medical evidence, and medical opinion evidence. We take the

ALJ at his word, unless shown otherwise. Wall v. Astrue, 561 F.3d 1048, 1070

(10th Cir. 2009). The ALJ did discuss the evidence from Ms. Watts’ treating

physicians that had potential relevance to his RFC determination. The ALJ explained

he gave very little weight to GAF scores because they vary daily and represent only a

clinician’s subjective evaluation at a single point in time. The ALJ noted

Dr. Hough’s opinion Ms. Watts could not work, but gave it no weight because

findings of disability are reserved to the Commissioner.

      An ALJ must determine a claimant’s RFC “based on all of the relevant

medical and other evidence.” 20 C.F.R. § 404.1545(a)(3). “But the ALJ, not a

physician, is charged with determining a claimant’s RFC from the medical record.”

Howard v. Barnhart, 379 F.3d 945, 949 (10th Cir. 2004). While the “record must


impairment affected Ms. Watts’ ability to function. A licensed social worker is not
an acceptable medical source and may only be used as other evidence of how a
claimant’s impairment affects her ability to function. SSR 06-03p, 2006 WL
2329939, at *3. The mere diagnosis of a condition does not establish its severity or
any resulting work limitations.

                                            4
demonstrate the ALJ considered all of the evidence,” there is no requirement an ALJ

“discuss every piece of evidence.” Mays v. Colvin, 739 F.3d 569, 576 (10th Cir.

2014) (internal quotation marks omitted).

      None of Ms. Watts’ treating physicians expressed any medical opinion that she

had greater functional limitations than those identified by the ALJ in his RFC

determination. We have held an ALJ may permissibly engage in a less extensive

analysis of the medical evidence where “none of the record medical evidence

conflicts with the ALJ’s conclusion that claimant can perform . . . work.” Howard,
379 F.3d at 947 (“When the ALJ does not need to reject or weigh evidence

unfavorably in order to determine a claimant’s RFC, the need for express analysis is

weakened.”). Ms. Watts argues the ALJ should have discussed in detail all of the

evidence from her treating physicians. But, as noted, there is no requirement the ALJ

reference everything in the administrative record, particularly when the evidence

supports the ALJ’s conclusion. See Keyes-Zachary v. Astrue, 695 F.3d 1156, 1163

(10th Cir. 2012) (holding if the ALJ’s RFC is “generally consistent” with the findings

in an opinion, “[t]here is no reason to believe that a further analysis or weighing of

th[e] opinion could advance [the claimant’s] claim of disability.”).

      In her reply brief, Ms. Watts argues the ALJ erred when he gave little weight

to the GAF scores assigned by Dr. McGaughy. An ALJ is obligated to give good

reasons for the weight he assigns to a treating physician’s opinion. Langley,
373 F.3d at 1119. The ALJ satisfied this requirement, explaining he gives GAF

scores very little weight because they vary daily and represent only a subjective

                                            5
evaluation at a single point in time. Ms. Watts does not dispute the accuracy of this

statement. The Commissioner has declined to endorse the use of GAF scores for use

in disability determinations, concluding they have no “direct correlation to the

severity requirements” of the mental disorders listings. Revised Medical Criteria for

Evaluating Mental Disorders and Traumatic Brain Injury, 65 Fed. Reg. 50746,

50764-65 (Aug. 21, 2000); see also Rose v. Colvin, 634 F. App’x 632, 636 (10th Cir.

2015) (finding no error in an ALJ’s failure to discuss a GAF score of 40, because

GAF scores have no direct correlation to disability and the current Diagnostic and

Statistical Manual of Mental Disorders has discontinued the use of the GAF due to

its “conceptual lack of clarity” and “questionable psychometrics in routine practice”

(internal quotation marks omitted)). We conclude the ALJ did not err in his

discussion of the medical evidence or in his evaluation of the GAF scores in the

record.

      Credibility Determination. Ms. Watts next challenges the ALJ’s analysis in

assessing the credibility of her subjective complaints. She testified her impairments

cause her to go to the emergency room for her mental problems and suicide attempts,

she has panic attacks before work, poor sleep during manic phases, has racing

thoughts and lack of interest in any activities, poor energy, excessive sleep, and

cooks in the microwave. The ALJ found Ms. Watts’ “medically determinable

impairments could reasonably be expected to cause the alleged symptoms; however,

[her] statements concerning the intensity, persistence and limiting effects of these

symptoms are not entirely credible for the reasons explained in this decision.” Aplt.

                                           6
App., Vol. I, at 16. The ALJ cited Ms. Watts’ activities of daily living (ADL), noting

she “cooks and cleans every day, goes shopping weekly, calls her mother and her son

frequently, visits family in California every three months, goes fishing, does

crossword puzzles, and drives a car.” Id. The ALJ noted she goes for walks and

goes to the movies. The ALJ also noted she told her therapist she “love[d] to fix up

the house.” Id. (internal quotation marks omitted).

      Ms. Watts argues the ALJ’s credibility determination is flawed, because it was

based only on boilerplate language and minimal ADL findings. She argues the ALJ

gave only a general description of her ADL without discussing how she actually

performs those activities. She argues the ALJ should have discussed the evidence

that she has made aggressive efforts to relieve her symptoms through frequent

therapy visits and medication, she is compliant with her medications, and these

medications have side effects, all of which is relevant to her credibility.

      “Credibility determinations are peculiarly the province of the finder of fact”

and will not be overturned “when supported by substantial evidence.” Wilson,
602 F.3d at 1144. An ALJ must consider such factors as a claimant’s daily activities;

attempts to find relief; the type, effectiveness and side effects of medication; and

factors that precipitate and aggravate the symptoms. Hamlin v. Barnhart, 365 F.3d
1208, 1220 (10th Cir. 2004).4 An ALJ must do more than merely recite the relevant


      4
        Hamlin cited SSR 96-7p, which articulated the factors an ALJ should
consider in evaluating a claimant’s subjective symptoms and was the applicable
ruling at the time of the ALJ’s decision here. SSR 96-7p was superseded in March
                                                                         (continued)
                                            7
factors, but must give reasons for the findings linked to the evidence. See Kepler v.

Chater, 68 F.3d 387, 391 (10th Cir. 1995). “Findings as to credibility should be

closely and affirmatively linked to substantial evidence and not just a conclusion in

the guise of findings.” Id. (brackets and internal quotation marks omitted). But we

“do not require a formalistic factor-by-factor recitation of the evidence. So long as

the ALJ sets forth the specific evidence he relies on in evaluating the claimant’s

subjective complaints, the dictates of Kepler are satisfied.” See Qualls v. Apfel,

206 F.3d 1368, 1371 (10th Cir. 2000).

      The ALJ’s analysis satisfies this test. He did not just recite the boilerplate

factors. He described the inconsistencies between her complaints and her ADL.

Wilson, 602 F.3d at 1146 (holding an ALJ’s consideration of ADLs is a permissible

part of substantial evidence supporting credibility evaluation). But he did not solely

consider Ms. Watts’ ADL. He did acknowledge Ms. Watts’ persistent attempts to

find treatment for her mental impairments. And he did note she takes her psychiatric

medications, even though she dislikes doing so. Ms. Watts’ argument that the ALJ

should have found her subjective complaints fully credible because she sought

treatment and took her medications is essentially asking this court to impermissibly

reweigh the evidence and improperly substitute our judgment for the

2016 to “eliminate[e] the use of the term ‘credibility’” and to “clarify that subjective
symptom evaluation is not an examination of an individual’s character.”
See SSR 16-3p, 2016 WL 1119029, at *1 (Mar. 16, 2016). However, the factors to
be considered under SSR 96-7p are the same as under SSR 16-3p. Compare SSR
96-7p, 1996 WL 374186, at *7 (July 2, 1996), with SSR 16-3p, 2016 WL 1119029,
at *7.

                                            8
Commissioner’s, which we may not do. See Qualls, 206 F.3d at 1372. We conclude

the ALJ properly considered the relevant factors and specifically set forth record

evidence relied upon in making his credibility determination. See id. We find no

error.

         Judgment affirmed.


                                           Entered for the Court


                                           Terrence L. O’Brien
                                           Circuit Judge




                                           9